250 F.3d 1307 (11th Cir. 2001)
AT&T WIRELESS PCS, INC., Plaintiff-Appellant,v.CITY OF ATLANTA, Atlanta City Council, et al., Defendants-Appellees.
No. 00-15885Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
May 8, 2001.May 18, 2001.

Appeal from the United States District Court for the Northern District of Georgia (No. 98-00962-CV-JEC-1); Julie E. Carnes, Judge.
Before CARNES, BARKETT and WILSON, Circuit Judges.
PER CURIAM:


1
In AT&T Wireless PCS, Inc. v. City of Atlanta, 223 F.3d 1324 (11th Cir.2000) ("AT&T Wireless II "), we vacated our earlier opinion, AT&T Wireless PCS, Inc. v. City of Atlanta, 210 F.3d 1322 (11th Cir.2000) ("AT&T Wireless I "), and dismissed the appeal because we lacked jurisdiction over an appeal from a non-final judgment. See AT&T Wireless II, 223 F.3d at 1324. The parties to that appeal have since returned to district court, where the district court entered a final judgment in the case. They presently appeal the final judgment, submitting for our consideration the same issue we examined in AT&T Wireless I.1 We now have jurisdiction over their appeal, and upon reconsideration, we re-instate our AT&T Wireless I opinion, published at 210 F.3d 1322. Prior opinion in appeal No. 99-12261 RE-INSTATED.


2
VACATED and REMANDED.



NOTES:


1
  Both parties requested that the case be re-submitted on the same briefs they had filed when the case was last before us, and without further oral argument. We granted these requests.